DETAILED ACTION
This Office action is in response to the applicant's filing of 02/08/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Preliminary amendments, filed on 04/19/2021, canceled claim 1 and newly added claims 2-18. Claims 2-18 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,915,882 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,915,882 recite the entirety of limitations of claims 2-18 of the instant application. For example, application claims 2, 9, and 16 are anticipated by patent claims 1, 8, and 16 because patent claims 1, 8, and 16 recite additional features such as “receive, from a third-party system via a network, a first transaction authorization request associated with a first attempted purchase using the first particular payment source;” wherein application claims 2, 9, and 16 do not recite these features and are essentially broader than patent claims 1, 8, and 16. Therefore patent claims 1, 8, and 16 of Patent No. 10,915,882 is in essence a “species” of the generic invention of application claims 2, 9, and 16. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 3-8 (Dependent on claim 2), claims 10-15 (Dependent on claim 9), and claims 17-18 (Dependent on claim 16) do not cure the deficiencies of the independent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 2-18 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 2-8 and 16-18 recite a system and claims 9-15 recite a method.  When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 2 and 16 recite a system and claim 9 recites a method for transmitting a push notification for targeted information based on transaction authorization request to a consumer’s mobile device. Under Step 2A, Prong I, claims 2, 9, and 16 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Transmitting a push notification for targeted information based on transaction authorization request to a consumer’s mobile device is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving, via a network, a first transaction authorization request associated with a first attempted purchase using a first particular payment source; responsive to receiving the first transaction authorization request, determining, by a processor associated with a financial institution system that is in communication with a mobile device associated with the first particular payment source and a second particular payment source, that the first particular payment source is being used, wherein the mobile device is capable of receiving and transmitting payment and transaction information from multiple payment sources; receiving, from an account provider, a notification indicating that a second transaction authorization request associated with a second attempted purchase using the second particular payment source has occurred; responsive to receiving the notification, determining that the second particular payment source is being used, wherein the account provider is separate and distinct from a financial institution associated with the financial institution system; receiving targeted information that is based on the first transaction authorization request or the second transaction authorization request, consumer account information, and consumer purchase history data; identifying a success rate based on a number of user responses received due to a user associated with the mobile device interacting with the mobile device upon receiving prior push notifications per a number of the prior push notifications sent, selecting a push notification comprising at least some of the targeted information based at least in part on the success rate; transmitting, by the processor and to the mobile device, the push notification such that the mobile device is enabled to display, on a display of the mobile device, the at least some of the targeted information; and receiving, by the processor and from the mobile device, a user response associated with the at least some of the targeted information; and wherein the push notification comprises a request to provide, via a social networking platform, a visible indication of approval for a product or a merchant associated with the first attempted purchase or the second attempted purchase, and wherein the visible indication of approval comprises an indication of liking one or more of the product or the merchant, an indication of checking-in to a merchant location, and an indication of sharing information about the first attempted purchase or the second attempted purchase. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 2, 9, and 16 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 2, 9, and 16 have recited the following additional elements: Account/Consumer Database, Processor, Memory, and Mobile Device. These additional elements in claims 2, 9, and 16 are not found to integrate the judicial exception into a practical application because the system, as recited, is merely reciting receiving information (i.e. transaction authorization request and targeted information), identifying a success rate to transmit the push notification for targeted information, and to receive a user response to the targeted information. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 2, 9, and 16 – “identifying a success rate based on a number of user responses received due to a user associated with the mobile device interacting with the mobile device upon receiving prior push notifications per a number of the prior push notifications sent,”. However, these additional elements or a combination of elements do not result in the claims amounting to significantly more than the judicial exception because they are not indicative of integration into a practical application. Merely identifying/calculating a value (i.e. success rate) based on known inputs (i.e. push notification that received interactions over total push notifications sent) is seen as adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g). The courts have noted that “performing repetitive calculations” is a well‐understood, routine, and conventional computer functions (See Flook). Therefore, the claims do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0052], for implementing “any controller or processor”, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 3-8, 10-15, and 17-18 further recite the system of claim 2, method of claim 9, and system of claim 16, respectively. Dependent claims 3-8, 10-15, and 17-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea:
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 2, 9, and 16. For example, claims 3-8, 10-15, and 17-18 further describe the limitations for transmitting a push notification for targeted information based on transaction authorization request to a consumer’s mobile device – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 3-8, 10-15, and 17-18, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Allowable Subject Matter
Claims 2-18 are allowable over the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2013/0254036 to Trinh for disclosing generating a request for a one-time password (OTP), and with the OTP transmitted to a mobile device in an electronic message that includes the OTP in conjunction with an electronic advertising content that is targeted to the user of the mobile device. 
U.S. Publication 2012/0123841 to Taveau for disclosing a service provider provides one or more "best" total value suggestions for one or more items specified by a user. The suggestions are based on one or more of user preferences, user location, available funding options, available local merchant incentives, available manufacturer incentives, and local merchants offering the item. In one embodiment, the "best" total value is the lowest price available to the user. The user may make a purchase using a suggestion or a revised suggestion.
U.S. Patent 8,010,403 to Kala for disclosing utilization of information in a closed loop data system further augments modeling while at the same time enabling customization of offers based on spend patterns. Data mining techniques are leveraged to identify rules to determine higher response rate populations. These rules are referred to herein as "triggers," in that the presence of particular attributes will trigger a cardholder as being more likely to respond to a particular offer. The benefit yielded by this approach is a greater acceptance rate to an offer provided by a transactional account company. To identify the triggers, records of cardmembers who already utilize a given product are analyzed to determine their spend patterns. The spend histories of customers who are eligible to use the product are analyzed according to the identified triggers. Customers whose spend patterns most closely correspond to the triggers are then targeted with offers for the given product.
U.S. Publication 2012/0109749 to Subramanian for disclosing transaction data related to a plurality of payment card transactions processed at a transaction handler for a group of accounts. Based on the transaction data and user feedback, such as ratings and comments, the computing apparatus computes preference scores to rank merchants and to provide recommendations or suggestions to users of the account group based on the preference scores, such as suggesting hotels or restaurants to business travelers of a company based on spending amount and frequency derived from the transaction data of the corporate credit card accounts of the company.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
October 20, 2022